DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giori (WO 2005/077656) in view of Müller et al. (DE 102005005303, hereafter Muller) and Kusaka. (US 7,395,758)

	Giori does not teach that the first inking unit cylinder having the first inking unit cylinder recesses is configured as temperature controllable, wherein control means are provided, via which control means a temperature of the first inking unit cylinder can be varied in a targeted manner during operation of the gravure printing unit, or a drive means, the drive means being actuated by a controller, for modifying a transfer of ink during operation of the gravure printing unit, by which drive means a variation of a printing pressure can be brought about in at least one of the nip point between one of the first inking unit cylinder and the second inking unit cylinder and between the second inking unit cylinder and the forme cylinder involved in a transfer of ink between the inking device and a printing nip between the forme cylinder and the substrate, while physical contact between the first printing unit cylinder, the second printing unit cylinder and the forme cylinder is maintained.
	Muller teaches a printing unit (printing unit 01) for printing onto substrate according to a printing method, said printing unit having a forme cylinder (forme cylinder 43), and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein the 
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the structure of Giori to include temperature control for the first inking unit cylinder, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
	Kusaka teaches a gravure printing unit (intaglio printing press 1, printing unit 3) said gravure printing unit comprising: a forme cylinder (plate cylinder 14), which forme cylinder comprises, on a circumference of the forme cylinder, an image-forming pattern of individual forme cylinder recesses, an inking unit by the use of which inking unit the pattern of the individual recesses provided on the forme cylinder is inked, an inking device in the inking unit wherein the forme cylinder can be partially inked from the inking device via a first inking unit cylinder (ink collecting cylinder 15), a second inking unit cylinder (chablon roller 16) and a drive means, the drive means being actuated by a controller, for modifying a transfer of ink during operation of the gravure printing unit, by which drive means a variation of a printing pressure can be brought about in at least one of the nip point between one of the first inking unit cylinder and the second inking unit cylinder and between the second inking unit cylinder and the forme cylinder involved in a transfer of ink between the inking device and a printing nip between the forme cylinder and the substrate, while physical contact between the first printing unit cylinder, the second printing unit cylinder and the forme cylinder is maintained. (col. 2, lines 43-56, col. 3, lines 18-49, Figs. 1-4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Giori to include a drive means for modifying a 
	With respect to claim 38, Giori, as modified by Muller and Kusaka, teaches a temperature control fluid can flow through the first inking unit cylinder having the first inking unit cylinder recesses, wherein the first inking unit cylinder is line-connected to a unit that supplies the temperature control fluid, at least one of a temperature and a volumetric flow rate of which is temperature control fluid is variable, which temperature control fluid can be supplied via the unit that supplies the temperature control fluid for controlling ink transfer. (Muller, pages 10-12, Figs. 1-2)
	With respect to claim 39, Giori, as modified by Muller and Kusaka, teaches an ink distribution device (inking device 17) having at least one ink distributor (oscillating roller 28) provided, which at least one ink distributor can be moved back and forth in an axial direction of the first inking unit cylinder by an ink distributor drive means and which one of comprises an end (fountain roller 26) that protrudes into an ink supply chamber (ink fountain 30) of the inking device, at least in a working position, and comprises a ink outlet of a line system provided for feeding in ink, which line system leads into the ink supply chamber. (Kusaka, col. 3, lines 18-49, Figs. 2-4)
	With respect to claim 40, Giori teaches a gravure printing unit for printing onto substrate in a gravure printing process, the gravure printing unit comprising: a forme cylinder (plate cylinder 23), which forme cylinder comprises on a circumference of the forme cylinder, an image-forming pattern of individual forme cylinder recesses, an inking unit for inking the pattern of the individual recesses provided on the forme cylinder, said inking unit having a first inking unit cylinder (inking cylinder 5), which first inking unit has, in a region of its outer cylindrical surface, first inking unit cylinder recesses that correspond to the individual recesses on the forme cylinder, an inking device in the inking unit and by which inking device, the first inking unit cylinder can be inked in a region of an application point lying on a circumference of the first 
	Giori does not teach a temperature control device, by the use of which temperature control device a temperature of the printing ink to be supplied to the inking device can be controlled or an ink distribution device having at least one ink distributor, which at least one ink distributor can be moved back and forth in the axial direction of the first inking unit cylinder by an ink distributor drive and which one of comprises an end that protrudes into an ink supply chamber of the inking device, at least in the working position, and comprises an ink outlet of a line system provided for feeding in ink, which leads into the ink supply chamber.
Muller teaches a printing unit (printing unit 01) for printing onto substrate according to a printing method, said printing unit having a forme cylinder (forme cylinder 43), and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein the forme cylinder can be partially inked from an inking device via a first inking unit cylinder (anilox roller 54), which has recesses in the region of its outer cylindrical surface, wherein the first inking unit cylinder having the recesses is configured as temperature controllable, in that control means are comprised, via which the temperature at the first inking unit cylinder can be varied in a targeted manner during operation. (See translation, pages 10-12, Figs. 1-2)
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the structure of Giori to include temperature control for the ink feed system, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
	Kusaka teaches a gravure printing unit (intaglio printing press 1, printing unit 3) said gravure printing unit comprising: a forme cylinder (plate cylinder 14), which forme cylinder comprises, on a circumference of the forme cylinder, an image-forming pattern of individual forme cylinder recesses, an inking unit by the use of which inking unit the pattern of the individual recesses provided on the forme cylinder is inked, an inking device in the inking unit 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Giori to include an ink distribution device, as taught by Kusaka, in order to more evenly provide the ink from the inking device.
With respect to claim 41, Giori, as modified by Muller and Kusaka, teaches at least one of the first inking unit cylinder, the second inking unit cylinder and the forme cylinders that together form the at least one nip point is mounted in a frame of the inking unit such that an axial distance of the first inking unit cylinder, the second inking unit cylinder and the forme cylinder from an adjacent one of the first inking unit cylinder, the second inking unit cylinder and the forme cylinder forming the nip point can be varied during operation, while physical contact between the cylinders is maintained, and wherein the position of one of the inking unit cylinder and the second inking unit cylinder and the forme cylinder itself relative to the other inking unit cylinders and the forme cylinder and relative to a stop means that limits a thrown-on position thereof can be adjusted by use of the drive means which can be actuated remotely via the controller. (Giori,)
	With respect to claim 42, Giori, as modified by Muller and Kusaka, teaches the inking device comprises, on at least a downstream side of an application point in an operating direction of rotation of the first inking unit cylinder having the first inking unit cylinder recesses, a retaining 
With respect to claim 43, Giori, as modified by Muller and Kusaka, teaches one of wherein the inking device is configured without inking zones, and wherein one of the retaining means and an ink supply unit that supports the retaining means and is mounted axially movably in the inking device can be one of moved and oscillated axially during operation in terms of its axial position relative to the first inking unit cylinder that comprises the first inking unit cylinder recesses, by an inking device drive means. 
With respect to claim 44, Giori, as modified by Muller and Kusaka, teaches a positioning drive comprising a remotely actuable positioning drive means is provided, by means of which positioning drive one of the doctor blade, an ink supply unit comprising the doctor blade and at least parts that delimit an ink supply chamber, and the entire inking device can one of be set against and moved away from an outer cylindrical surface of the first inking unit cylinder and can be varied in terms of a force with which it is set against the outer circumferential surface of the first inking unit cylinder and which repositions one of the doctor blade, the ink supply unit, and the entire inking device when an operative end of the doctor blade becomes shortened due to wear. 
With respect to claim 45, Giori, as modified by Muller and Kusaka, teaches one of wherein the inking device is mounted, coupled to the first inking unit cylinder having the first 
	With respect to claim 46, Giori teaches a method for one of adjusting and modifying a transfer of ink in a printing unit operating according to a gravure printing process including: providing a forme cylinder (plate cylinder 23), which forme cylinder comprises on its circumference an image-forming pattern of individual forme cylinder recesses, providing an inking unit for inking the pattern of individual recesses provided on the forme cylinder, carrying out a partial inking of the forme cylinder from an inking device in the inking unit using a first inking unit cylinder (inking cylinder 5), having first inking unit cylinder recesses in a region of its outer cylindrical surface and that correspond to individual ones of the recesses on the forme cylinder, providing a second inking unit cylinder (chablon roller 21), forming a first nip point with the first inking unit cylinder and being partially inked by the first inking unit cylinder. (pages 8-9, Fig. 3)
	Giori does not teach varying a temperature prevailing at a circumference of the first inking unit cylinder in a targeted manner for one of adjusting and modifying a transfer of ink from the first inking unit cylinder to the second inking unit cylinder or varying a degree of contact existing in a print-on position, for varying a printing pressure in at least one of the first nip point between the first inking unit cylinder and the second inking unit cylinder and a second nip point between the second inking unit cylinder and the forme cylinder involved in the transfer of ink in the printing unit for one of a spontaneous or dynamic modification of ink transfer.
Muller teaches a method for adjusting and/or modifying a transfer of ink in a printing unit (printing unit 01) operating according to a printing method and having a forme cylinder (forme 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Giori to include temperature control for the first inking unit cylinder, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
Kusaka teaches a method for adjusting a transfer of ink in a gravure printing unit (intaglio printing press 1, printing unit 3) operating according to a gravure printing process including: providing a forme cylinder (plate cylinder 14), which forme cylinder comprises on its circumference an image-forming pattern of individual forme cylinder recesses, providing an inking unit for inking the pattern of individual recesses provided on the forme cylinder, carrying out a partial inking of the forme cylinder from an inking device in the inking unit using a first inking unit cylinder (ink collecting cylinder 15), and a second inking unit cylinder (chablon roller 16) and varying a degree of contact existing in a print-on position, for varying a printing pressure in at least one of the first nip point between the first inking unit cylinder and the second inking unit cylinder and a second nip point between the second inking unit cylinder and the forme cylinder involved in the transfer of ink in the printing unit for one of a spontaneous or dynamic modification of ink transfer. (col. 2, lines 43-56, col. 3, lines 18-49, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the process of Giori to include varying a printing pressure, as taught by Kusaka, in order to have additional control over the ink transfer process.
With respect to claim 47, Giori, as modified by Muller and Kusaka, teaches further including, determining a specification for a target temperature value Ts relating to a desired 
With respect to claim 48, Giori, as modified by Muller and Kusaka, teaches further including, during inking, first applying printing ink to the first inking unit cylinder having the first inking cylinder recesses in the region of its outer cylindrical surface, and removing printing ink that has been applied to the first inking unit cylinder, outside of the recesses on the outer cylindrical surface of the first inking unit cylinder before the printing ink reaches the nip point between the first inking unit cylinder and the second inking unit cylinder by using a doctor blade set against the outer cylindrical surface of the first inking unit cylinder.
With respect to claim 49, Giori, as modified by Muller and Kusaka, teaches further including modifying the transfer of ink by varying a printing pressure in at least one of the nip point between the first inking unit cylinder and the second inking unit cylinder and in the second nip point between the second inking unit cylinder and the forme cylinder.
With respect to claim 50, Giori, as modified by Muller and Kusaka, teaches further including one of varying the printing pressure in at least one of the first and second nip points, based on a predefined relationship, in fixed correlation with one of an onset and a profile of an anticipated change in a condition that influences the transfer of ink during operation, and varying the printing pressure in at least one of the first and second nip points in fixed correlation with one of a current operating speed and a targeted operating speed.
With respect to claim 51, Giori, as modified by Muller and Kusaka, teaches further including one of that to increase a transfer of ink, one of the printing pressure in the first nip point between the first inking unit cylinder and the second inking unit cylinder is decreased and the printing pressure in the first nip point between the second inking unit cylinder and the forme .

Response to Arguments
Applicant’s arguments filed January 18, 2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853